FILED
                            NOT FOR PUBLICATION                             MAY 16 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CONSANDRA AMERSON,                               No. 11-17521

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01071-RLH-RJJ

  v.
                                                 MEMORANDUM *
CLARK COUNTY, a political subdivision
and municipality including its
departments; et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Nevada
                  Roger L. Hunt, Senior District Judge, Presiding

                        Argued and Submitted May 6, 2013
                            San Francisco, California

Before: W. FLETCHER, GOULD, and CHRISTEN, Circuit Judges.

       Consandra Amerson appeals from the district court’s Rule 12(c) dismissal of

her Americans with Disabilities Act (ADA) claim against Clark County, Clark




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
County Department of Juvenile Services, and Clark County Department of Family

Services (Clark County). We review de novo a district court’s order granting a

Rule 12(c) motion for judgment on the pleadings. Fleming v. Pickard, 581 F.3d
922, 925 (9th Cir. 2009). We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we reverse and remand.

       Amerson and Clark County entered into a stipulated settlement agreement in

which Clark County agreed to pay Amerson a lump-sum buyout of her state

vocational benefits claim. The settlement stipulated that Clark County could not

accommodate Amerson’s work-related injury and resulting restrictions. The

stipulated admission “appear[s] to negate an essential element of [Amerson’s]

ADA case.” Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999); see

42 U.S.C. § 12111(8) (to establish ADA claim, employee must prove she is “an

individual who, with or without reasonable accommodation, can perform the

essential functions of the employment position”).

       Under Cleveland, Amerson must have an opportunity to provide a

“sufficient explanation” for the contradiction presented by the stipulated admission

and her ADA claim. 526 U.S. at 806; see also id. at 807 (“explanation must be

sufficient to warrant a reasonable juror’s concluding that, assuming the truth of, or

the plaintiff’s good-faith belief in, the earlier statement, the plaintiff could

nonetheless ‘perform the essential functions’ of her job, with or without
‘reasonable accommodation’”). Because the district court dismissed Amerson’s

complaint on the pleadings and Clark County’s motion to dismiss was based on

collateral estoppel, Amerson has not had an opportunity to provide the explanation

contemplated by Cleveland. We vacate the order granting the motion to dismiss

and remand to the district court for proceedings consistent with this opinion.

      REVERSED and REMANDED.